Citation Nr: 1817469	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to specially adapted housing (SAH).

2.  Entitlement to a special home adaptation (SHA) grant. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  He submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been service connected for traumatic neurosis since 1975 as a result of a head injury sustained in a motor vehicle accident during service, which has been rated as 100 disabling since 1997.  At the Board hearing in August 2017, he noted that he had been living in a Federal Emergency Management Agency (FEMA) trailer since hurricane Katrina.  He stated that the traumatic neurosis results in balance and propulsion impairments, requiring use of assistive devices for ambulation, to include his VA-issued wheel chair and a cane, without which he falls.  In addition, he noted having visual impairment.  

The Board notes that service treatment records associated with the motorcycle accident reflecting a closed head injury shows residuals included paresis of the right upper and lower extremities.  Inpatient records in April 1975 reflect a diagnosis of organic brain syndrome with brain trauma not improved.  

An August 2017 private medical recommendation for a power wheel chair notes that, since the Veteran's service-connected traumatic brain injury, he had increased falls.  Upper and lower extremity weakness was reported, along with poor endurance, gait instability, and significant memory loss.  It was noted that he was unable to ambulate more than five feet without a walker, and even then, was unsteady and easily fatigued.  It was further noted that he was unable to use a non-motorized wheel chair due to upper extremity weakness and chronic rotator cuff tears.  

Entitlement to SAH depends, at least in part, on whether or not the Veteran has loss, or loss of use of, one lower extremity together with residuals of organic disease or injury which so affects the functions of balance and propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See 38 C.F.R. § 3.809.  In view of the Veteran's assertions and the evidence, to include the multiple diagnoses reflected in the August 2017 private recommendation above, the Board finds that remand is necessary for a VA examination in order to determine if the Veteran's service-connected disabilities currently satisfy such criterion.

Regarding entitlement to an SHA grant, when a veteran is eligible for assistance under 38 U.S.C. § 2101(a) for SAH, the law precludes an award of a special home adaptation grant under 38 U.S.C. § 2101(b).  Thus, the SHA grant issue is inextricably intertwined with the SAH issue and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination in connection with the SAH and SHA grant claims.  The examiner must review the entire claims file.  

The examiner should address whether the Veteran has service-connected residuals of a chronic organic disease or injury.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities result in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury, or the loss or loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) blindness in both eyes with 5/200 visual acuity or less; or (6) the anatomical loss or loss of use of both hands.  

A rationale for all opinions expressed should be provided.

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

